DETAILED ACTION
Remarks
Claims 1 and 9 are amended. Claims 1-4, 6-12, and 14-16 are pending. 

Response to Arguments
Applicant's arguments regarding the prior art rejections of claims 1-4, 6-12, and 14-16 have been fully considered but they are not persuasive.  On page 5 of Applicant’s response, Applicant argues that Tran does not teach or suggest using image analysis to analyze patient movement for a neurological diagnosis, as required by the claims.  Examiner disagrees with Applicant’s arguments.  Tran teaches the use of a camera (see ¶ 116) to detect the fall of a patient (see ¶ 130).  Tran goes on to teach the use of said camera along with image analysis (see ¶ 173) to detect pathological conditions of neurological origin based on eye movement (see ¶ 182).  Therefore, Examiner asserts that Tran does teach using image analysis to analyze patient movement for a neurological diagnosis.  The rejections are therefore maintained.        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7, 9, 10, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang(US 7142947, IDS) in view of Anglin(US 2007/0255155 A1), Reed (US 2003/0114736), and Tran(US 2008/0004904 A1). 
Re Claim 1, Wang teaches a robot system for a medical facility(at least Figure 1), comprising: 
a robot located in said medical facility, the robot includes(at least Figures 1, 4): 
a mobile platform(110)(At least Figure 4); 
a robot monitor(40) coupled to said mobile platform(110) (at least Figure 4); 
a video camera(38) coupled to said mobile platform(110)(at least Figure 4, Col 3 Lines 5-11), the video camera captures a video image of a patient located in the medical facility(This clause is intended use and describes a step while the claim is a system claim. As long as the prior art structures anticipate the claimed element, usage or functionality of the system is at least obvious if not inherent. MPEP 2114 II(manner of operating the device does not differentiate apparatus claim from the prior art).) ; and 
a remote control station that can control said mobile platform(The “can control said mobile platform” is optional because of “can”. at least Abstract’s remote control station), said remote control station has a monitor(at least Abstract, remote control station has monitor) that can display video image and said thermal image(This is optional because of “can”. Additionally, this clause is intended use . As long as the prior art structures anticipate the claimed element, usage or functionality of the system is at least obvious if not inherent. MPEP 2114 II(manner of operating the device does not differentiate apparatus claim from the prior art).), 
Wang does not explicitly disclose an infrared camera coupled to said mobile platform, the infrared camera captures a thermal image of the patient (the capturing portion is intended . However, Anglin teaches that having both infrared camera and visible light camera are desirable so that the infrared camera can see heat indicative of an elevated temperature(at least [0405]).  
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Wang with Anglin’s teaching of having both infrared and video camera because more information about a patient, such as heat/temperature information may be gathered for more accurate diagnosis of the patient. 
Wang does not explicitly disclose a controller programmed to analyze the thermal image to obtain a measurement of the patient’s body temperature. While this would be obvious since a sensor provides the data and a computer/controller/cpu/processor will process the information or analyze the sensor data, Examiner is providing a reference for this  limitation. Reed teaches that its thermal/infrared camera scans the subjects body and is used to find temperature then the system will determine the relative body temperature using the camera data(at least [0074]). Per at least the abstract, when measurements are out baseline values or a trend, then this will trigger an alert to a third party. The controller would be the computer with the monitoring system/subsystems(at least [0016-0018]).	Thus, it would have been obvious to a person of ordinary skill in the art to modify Wang/Anglin with Reed’s explicit teaching of the relative body temperature and so on to be measured and then compared with past data  including using thermal images from thermal cameras because thermal images provide information on relative temperature and the computer 
Wang does not explicitly disclose wherein said robot automatically generates instructions to be followed by the patient and then uses image analysis to analyze patient movement for a neurological diagnosis.  However, Tran teaches a robot that asks the user to perform various movements such as moving hands/feet in a predetermined pattern and then analyzes said movements to determine whether the patient may be suffering a stroke (at least [0480].  Tran also teaches the use of a camera to diagnose neurological conditions (at least [173-182]). 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Wang with Tran’s teaching of automatically generating instructions for the patient to detect the warning signs of stroke and prompts the user to reach a health care provider within 2 hours of symptom onset (at least Tran [0021]).
Re Claim 2, Wang discloses further comprising a controller that is programmed to autonomously move said mobile platform about said medical facility(at least Col 5 Lines 36-38, 49-55) 
Re Claims 7, 15 Wang does not explicitly disclose wherein said robot moves about an emergency room area. However, Wang teaches that the robot may be "in a home or a facility where one or more patients are to be monitored and/or assisted. The facility may be a hospital or a residential care facility.” (at least Col 5 Lines 27-40). An emergency room is in a facility such as a hospital where one or more patients are at least monitored. Thus, it would be obvious to a person of ordinary skill in the art at the time of the invention that Wang’s robot may be used in 
Re Claim 9 , Wang teaches a method for performing patient rounding in a medical facility(at least Col 5 Lines 37-51. Wang monitors patients and can move to different room. at least Col 5 Lines 46-55. Wang’s robot is in a medical facility because it is monitoring a patient and allows a care giver to give remote assistance; the location can be a hospital. At least Abstract, Col 5 Lines 36-40.), comprising: 
moving a robot through said medical facility to a patient in response to commands from a remote control station(at least Col 5 Lines 36-38, 47-49), the robot including a monitor(40), a video camera(38)(at least Figure 4, Col 3 Lines 5-11); 
capturing at least one video image of the first patient; transmitting the video image of the patient over a network coupled to said robot; and displaying the video image on a monitor of a remote control station that can control the robot (Patient can view user. User at remote station can view patient. At least Col 2 lines 45-50. User can view present video image from camera at the monitor, and robot antenna has a transceiver which transmits and receives information.  Col 3 Lines 8-12. Therefore, it is obvious that a video image was captured because the remote user can view it.); 
Wang does not explicitly disclose that its robot has an infrared camera and thus does not disclose any of the steps with infrared; capturing at least one thermal image of the patient with the infrared camera; transmitting the thermal image; and displaying the thermal image. 
However, Anglin teaches that having both infrared camera and visible light camera are desirable so that the infrared camera can see heat indicative of an elevated temperature(at least [0405]).    Therefore, it would have been obvious to a person of ordinary skill in the art to modify 
Wang and Anglin does not explicitly disclose analyzing the at least one thermal image of the patient with the infrared camera. While this would be obvious since a sensor provides the data and a computer/controller/cpu/processor will process the information or analyze the sensor data, Examiner is providing a reference for this limitation. Reed teaches that its thermal/infrared camera scans the subjects body and is used to find temperature then the system will determine the relative body temperature using the camera data(at least [0074]). Per at least the abstract, when measurements are out baseline values or a trend, then this will trigger an alert to a third party. The controller would be the computer with the monitoring system/subsystems(at least [0016-0018]).	Thus, it would have been obvious to a person of ordinary skill in the art to modify Wang/Anglin with Reed’s explicit teaching of the relative body temperature and so on to be measured and then compared with past data  including using thermal images from thermal cameras because thermal images provide information on relative temperature and the computer system is more efficient in processing the data and comparing to thresholds in order to determine if something is abnormal and efficiently alert a third party. 
Wang does not explicitly disclose generating instructions automatically by the robot to be followed by the patient and then using image analysis to analyze patient movement for a neurological diagnosis.  However, Tran teaches a robot that asks the user to perform various 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Wang with Tran’s teaching of automatically generating instructions for the patient to detect the warning signs of stroke and prompts the user to reach a health care provider within 2 hours of symptom onset (at least Tran [0021]).
Re Claim 10 , Wang discloses moving the robot autonomously about the medical facility (at least Col 5 Lines 36-38, 49-55).

Claims 3, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang in view of Anglin/Reed and Kuno(US 5,802,494, IDS) 
Re Claims 3 and 11, Wang does not explicitly disclose wherein said robot initiates communication with said remote station based on a need for a medical specialist. However, Kuno teaches notifying a physician after determining that the patient needs to be monitored with an extra step of asking for the patient’s permission (At least Figure 2A).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Modified Wang with Kuno’s teachings of notifying a physician if the patient requires assistance/monitoring because a physician can further assist the patient if the robot alerts the physician. 

Claims 4, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang in view of Anglin/Reed and Matsumoto(US 2010/0063636 A1) and Kuno.
Re Claim 4, Modified Wang does not explicitly disclose a wherein the controller is programmed to analyze the thermal image to determine a position of the patient relative to the patient bed. However, Matsumoto teaches using thermal image data to determine a human’s position relative to the room (at least [0009]). Therefore, it would be obvious to a person of ordinary skill in the art to determine the position relative to any object in the room, for example, when the still objects positions are known as shown in Kuno (at least Col 19, Lines 54-60).  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Modified Wang with Matsumoto’s teachings of using thermal image data to determine a person’s location because a person can be readily located via thermal signatures even when in the dark.  
Re Claims 12, Modified Wang does not explicitly disclose wherein the infrared image is analyzed to determine a position of the patient relative to the patient bed. However, Matsumoto teaches using thermal image data to determine a human’s position relative to the room (at least [0009]). Therefore, it would be obvious to a person of ordinary skill in the art to determine the position relative to any object in the room, for example, when the still objects positions are known as shown in Kuno (at least Col 19, Lines 54-60).  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Modified Wang with Matsumoto’s teachings of using thermal image data to determine a person’s location and Kuno’s teaching of having stored info about still objects because a person can be readily located via thermal signatures even when in the dark.  

Claims 6, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang in view of Anglin/Reed and in further view of Pavildis(US 2003/0016726) 
Re Claims 6, Modified Wang does not explicitly disclose wherein the thermal image is analyzed to determine blood flow of the patient. However, Pavildis teaches wherein the thermal image is analyzed to determine blood flow of the patient(at least [0011] where thermal image is transformed to blood flow rate data.)
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Modified Wang with Pavildis’s teaching of using thermal images to determine increased blood flow because blood flow data, determined from thermal infrared images, can be used to diagnose the physiological state of the person
Re Claim 14,  Modified Wang does not explicitly disclose wherein the thermal image is analyzed to determine blood flow of the patient. However, Pavildis teaches wherein the thermal image is analyzed to determine blood flow of the patient(at least [0011] where thermal infrared image is transformed to blood flow rate data.)
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Modified Wang with Pavildis’s teaching of using thermal images to determine increased blood flow because blood flow data, determined from thermal infrared images, can be used to diagnose the physiological state of the person

Claims 8, 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Wang in view of Anglin/Reed and Using (“Using your Infrared Cell Phone Camera”, http://www.catsdomain.com/xray/about.htm, Jan 30, 2010. Courtesy of Internet Wayback Machine).
Re Claim 8, Modified Wang does not explicitly disclose wherein said infrared camera captures said thermal image through a curtain located between said robot and the patient. 
Re Claim 16, Modified Wang does not explicitly disclose wherein the infrared camera captures the thermal image through a curtain located between said robot and the patient. However, Using teaches that infrared cameras can see through fabrics such as clothes (Bottom of Page 1-Page 3). A curtain is made of fabric. Thus, it would be obvious to a person of ordinary skill in the art at the time of the invention to modify Modified Wang with Using's teaching of infrared cameras seeing through fabric because infrared cameras can see through fabric and see the materials underneath/behind the fabric.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.